Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant’s response filed 12/17/21. Claims 28-57 are pending with claims 28, 38 and 48 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 28-33, 36-43, 46-53 and 56-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Banion et al. US 2009/0071829 A2 (previously cited) in view of Jackson et al. US 5,383,874.
O’Banion teaches:
With respect to claims 28, 38 and 48, An assay system and method of enabling use of an assay system and a non-transitory computer readable medium having stored thereon a computer program which, when executed by a computer system, causes the computer system to perform a method of enabling use of an assay system, said assay system being configured to use an assay consumable in the conduct of an assay comprising an assay consumable identifier (paragraphs 0010-0012), said assay system comprising:(a) local consumable data (paragraph 0019 – RFID tag stores information concerning the research reagent, one or more samples associated with the reagent, or information concerning one or more assays, detections, separations, reactions, syntheses or processing steps that has been performed on a sample or is to be performed on a sample); and (b) a mechanism adapted to read first consumable data from said consumable identifier (paragraph 0019 – RFID tag reader reads the information stored on RFID tag); said method comprising: (i) providing first consumable data to affect use in said system of said first consumable data (paragraphs 0188-0199 – Information available for assay consumable such as user manuals, material safety data sheets and certificates of analysis (which affect use in a system of consumable data by providing instructions on how to use the assay consumable) can be provided to a 

O’Banion fails to specifically teach with respect to claims 28, 38 and 48 wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including; whether the assay consumable is permitted to be used the number of times the assay consumable can be used, or limitation on use of the assay consumable, if any. 

However, Jackson teaches with respect to claims 28, 38 and 48 an assay system with an assay consumable identifier (identification means 76 with user register 98) wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including; whether the assay consumable is permitted to be used the number of times the assay consumable can be used, or limitation on use of the assay consumable, if any (col. 8, line 59 – col. 9, line 24 – identification means 76 includes a comparator 108 that compares the digital value within use register 98 with a set value in a use criteria table 110 that represents the maximum number of uses allowed before allowing use of a catheter 14; if the resident value equals or exceeds the set value of the number of uses allowed an interlock 82 prevents use of the catheter 14 with a generator 12).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the authorization information of Jackson that includes whether the consumable is permitted to be used into the system of O’Banion as an obvious matter of design choice. Such modification would ensure quality and safety standards were being met with respect to the assay system and its use. 


With respect to claim 29, O’Banion as modified by Jackson additionally teaches wherein the mechanism is a reader and/or peripheral hardware associated with the reader (O’Banion - paragraph 0019 – RFID tag reader reads the information stored on RFID tag).  

With respect to claim 30, O’Banion as modified by Jackson additionally teaches wherein said first consumable data is provided from a remote storage medium, and wherein the remote storage medium is a master first consumable data repository (O’Banion - paragraphs 0188-0199 – information about consumables are stored on supplier’s website).  

With respect to claim 31, O’Banion as modified by Jackson additionally teaches wherein a first party maintains said remote storage medium (O’Banion - paragraphs 0188-0199 – supplier’s web site).  

With respect to claim 32, O’Banion as modified by Jackson additionally teaches further comprising step (i.1), before step (i), of transmitting the read first consumable data to the remote storage medium (O’Banion - paragraph 0188 – consumable identifier information is sent to website to retrieve a customized page of information for the specific consumable).

With respect to claim 33, O’Banion as modified by Jackson additionally teaches further comprising step (i.2), before step (i) and after step (i.1), of comparing, in the remote storage medium, the transmitted read first consumable data to the first consumable data (O’Banion - paragraph 0188 – consumable identifier information is sent to website to retrieve a customized page of information for the specific consumable where it is inherent that the identifier information must be compared to stored information in order to retrieve the specific consumable information for presentation to the second party).  

With respect to claim 36, O’Banion as modified by Jackson additionally teaches wherein said assay system further comprises a storage medium, wherein the storage medium comprises a local storage medium (O’Banion - paragraphs 0015-0021 – writable RFID tag stores information about the assay consumable and system locally on the tag).  

With respect to claim 37, O’Banion as modified by Jackson additionally teaches wherein the local consumable data is stored on the local storage medium (O’Banion - paragraphs 0015-0021 – writable RFID tag stores information about the assay consumable and system locally on the tag).  

With respect to claim 39, O’Banion as modified by Jackson additionally teaches wherein the mechanism is a reader and/or peripheral hardware associated with the reader (O’Banion - paragraph 0019 – RFID tag reader reads the information stored on RFID tag).  

With respect to claim 40, O’Banion as modified by Jackson additionally teaches wherein said first consumable data is provided from a remote storage medium, and wherein the remote storage medium is a master first consumable data repository (O’Banion - paragraphs 0188-0199 – information about consumables are stored on supplier’s website).  

With respect to claim 41, O’Banion as modified by Jackson additionally teaches wherein a first party maintains said remote storage medium (O’Banion - paragraphs 0188-0199 – supplier’s web site).  

With respect to claim 42, O’Banion as modified by Jackson additionally teaches wherein the method further comprises the step (i.1), before step (i), of transmitting the read first consumable data to the 

With respect to claim 43, O’Banion as modified by Jackson additionally teaches wherein the method further comprises step (i.2), before step (i) and after step (i.1), of comparing, in the remote storage medium, the transmitted read first consumable data identifier to the first consumable data (O’Banion - paragraph 0188 – consumable identifier information is sent to website to retrieve a customized page of information for the specific consumable where it is inherent that the identifier information must be compared to stored information in order to retrieve the specific consumable information for presentation to the second party).  

With respect to claim 46, O’Banion as modified by Jackson additionally teaches wherein said assay system further comprises a storage medium, wherein the storage medium comprises a local storage medium (O’Banion - paragraphs 0015-0021 – writable RFID tag stores information about the assay consumable and system locally on the tag).  

With respect to claim 47, O’Banion as modified by Jackson additionally teaches wherein the local consumable data is stored on the local storage medium (O’Banion - paragraphs 0015-0021 – writable RFID tag stores information about the assay consumable and system locally on the tag).  

With respect to claim 49, O’Banion as modified by Jackson additionally teaches wherein the mechanism is a reader and/or peripheral hardware associated with the reader (O’Banion - paragraph 0019 – RFID tag reader reads the information stored on RFID tag).  



With respect to claim 51, O’Banion as modified by Jackson additionally teaches wherein a first party maintains said remote storage medium (O’Banion - paragraphs 0188-0199 – supplier’s web site).  

With respect to claim 52, O’Banion as modified by Jackson additionally teaches wherein said system is further configured to transmit the read first consumable data to the remote storage medium (O’Banion - paragraph 0188 – consumable identifier information is sent to website to retrieve a customized page of information for the specific consumable).  

With respect to claim 53, O’Banion as modified by Jackson additionally teaches wherein said system is further configured to compare, in the remote storage medium, the transmitted read first consumable data to the first consumable data (O’Banion- paragraph 0188 – consumable identifier information is sent to website to retrieve a customized page of information for the specific consumable where it is inherent that the identifier information must be compared to stored information in order to retrieve the specific consumable information for presentation to the second party).  

With respect to claim 56 O’Banion as modified by Jackson additionally teaches wherein said assay system further comprises a storage medium, wherein the storage medium comprises a local storage medium (O’Banion - paragraphs 0015-0021 – writable RFID tag stores information about the assay consumable and system locally on the tag).  

With respect to claim 57, O’Banion as modified by Jackson additionally teaches wherein the local consumable data is stored on the local storage medium (O’Banion - paragraphs 0015-0021 – writable RFID tag stores information about the assay consumable and system locally on the tag).

Claims 28, 34-35, 38, 44-45, 48 and 54-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Banion et al. US 2009/0071829 A1 (previously cited) in view of Jackson et al. US 5,383,874.
O’Banion teaches:
With respect to claims 28, 38 and 48, An Assay system , a method of enabling use of an assay system and a non-transitory computer readable medium having stored thereon a computer program which, when executed by a computer system, causes the computer system to perform a method of enabling use of an assay system, said assay system being configured to use an assay consumable in the conduct of an assay comprising an assay consumable identifier (paragraph 0124 – RFID reader reads an identifier on a gel used in a gel electrophoresis apparatus), said assay system comprising:(a) local consumable data (paragraph 0124 – RFID tag on a gel stores a gel identifier); and (b) a mechanism adapted to read first consumable data from said consumable identifier (RFID reader reads an identifier on a gel and communicates with a computer system to obtain information relevant to the gel); said method comprising: (i) providing first consumable data to affect use in said system of said first consumable data (paragraph 0124 – RFID reader reads identifier on a gel and communicates to computer which communicates via the Internet or other WAN to a gel manufacturer (first party) computer server that identifies relevant information regarding the gel, for example an expiration date, relevant QC data, the latest version of a product manual, whether the gel is of a lot that has been identified as being unsuitable for some reason, etc. of which the information is then relayed to a gel user (second party) such as “WARNING GEL PAST EXPITION”).  

O’Banion fails to specifically teach with respect to claims 28, 38 and 48 wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including; whether the assay consumable is permitted to be used the number of times the assay consumable can be used, or limitation on use of the assay consumable, if any. 

However, Jackson teaches with respect to claims 28, 38 and 48 an assay system with an assay consumable identifier (identification means 76 with user register 98) wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including; whether the assay consumable is permitted to be used the number of times the assay consumable can be used, or limitation on use of the assay consumable, if any (col. 8, line 59 – col. 9, line 24 – identification means 76 includes a comparator 108 that compares the digital value within use register 98 with a set value in a use criteria table 110 that represents the maximum number of uses allowed before allowing use of a catheter 14; if the resident value equals or exceeds the set value of the number of uses allowed an interlock 82 prevents use of the catheter 14 with a generator 12).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the authorization information of Jackson that includes whether the consumable is permitted to be used into the system of O’Banion as an obvious matter of design choice. Such modification would ensure quality and safety standards were being met with respect to the assay system and its use. 

With respect to claim 34, O’Banion as modified by Jackson additionally teaches wherein said assay system further comprises an interface comprising a direct interface, an indirect interface, or combinations thereof (paragraph 0124 – computer system with LCD screen), and said method further 

With respect to claim 35, O’Banion as modified by Jackson additionally teaches wherein said updates are automatically sent to said interface (O’Banion - paragraph 0124 – gel manufacturer computer server can identify relevant information regarding identifier stored on RFID tag and read by RFID reader and that information can be sent from gel manufacturer computer server to the computer system of the assay consumable to automatically display a signal on LCD screen such as “WARNING GEL PAST EXPITION” and a request can be automatically sent to a user inquiring as to whether a new reagent should be sent or the system can automatically send new, unexpired reagents to a customer).  

With respect to claim 44, O’Banion as modified by Jackson additionally teaches wherein said assay system further comprises an interface comprising a direct interface, an indirect interface, or combinations thereof (O’Banion - paragraph 0124 – computer system with LCD screen), and said method further comprises the step of sending updates to said interface from a remote storage medium (O’Banion - paragraph 0124 – gel manufacturer computer server can identify relevant information regarding identifier stored on RFID tag and read by RFID reader and that information can be sent from gel manufacturer computer server to the computer system of the assay consumable to automatically display a signal on LCD screen such as “WARNING GEL PAST EXPITION”).  



With respect to claim 54, O’Banion as modified by Jackson additionally teaches wherein said assay system further comprises an interface comprising a direct interface, an indirect interface, or combinations thereof (O’Banion - paragraph 0124 – computer system with LCD screen), and said assay system is further configured to send updates to said interface from a remote storage medium (O’Banion - paragraph 0124 – gel manufacturer computer server can identify relevant information regarding identifier stored on RFID tag and read by RFID reader and that information can be sent from gel manufacturer computer server to the computer system of the assay consumable to automatically display a signal on LCD screen such as “WARNING GEL PAST EXPITION”).  

With respect to claim 55, O’Banion as modified by Jackson additionally teaches wherein said updates are automatically sent to said interface (O’Banion - paragraph 0124 – gel manufacturer computer server can identify relevant information regarding identifier stored on RFID tag and read by RFID reader and that information can be sent from gel manufacturer computer server to the computer system of the assay consumable to automatically display a signal on LCD screen such as “WARNING GEL PAST EXPITION” and a request can be automatically sent to a user inquiring as to whether a new reagent should be sent or the system can automatically send new, unexpired reagents to a customer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 28-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 34, 37-38, 42, 47 and 49-50 of U.S. Patent No. 8,770,471 B2 (previously cited) in view of Jackson et al. US 5,383,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘471 patent with some minor changes in wording/terminology. Claims 28-29 are taught in claim 34 of the ‘471 patent. Claims 30-33 are taught in claim 42 of the ‘471 patent. Claim 34 is taught in claim 37 of the ‘471 patent. Claim 35 is taught in claim 38 of the ‘471 patent. Claims 36-37 are taught in claim 34 of the ‘471 patent. Claims 38-39 are taught in claim 47 of the ‘471 patent. Claims 40-43 are taught in claim 50 of the ‘471 patent. Claim 44 is taught in claim 49 of the ‘471 patent. Claim 45 is taught in claim 50 of the ‘471 patent. Claims 46-47 are taught in claim 47 of the ‘471 patent.  Claims 48-49 are taught in claim 1 of the ‘471 patent). Claims 50-53 are taught in claim 4 of the ‘471 patent. Claims 54-55 are taught in claim 2 of the ‘471 patent. Claims 56-57 are taught in claim 1 of the ‘471 patent. 
The ’471 patent fails to specifically teach with respect to claims 28, 38 and 48 wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including; whether the assay consumable is permitted to be used the number of times the assay consumable can be used, or limitation on use of the assay consumable, if any. 

However, Jackson teaches with respect to claims 28, 38 and 48 an assay system with an assay consumable identifier (identification means 76 with user register 98) wherein said first consumable data is authorization information for said consumable, and said authorization information comprises information including; whether the assay consumable is permitted to be used the number of times the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the authorization information of Jackson that includes whether the consumable is permitted to be used into the system of O’Banion as an obvious matter of design choice. Such modification would ensure quality and safety standards were being met with respect to the assay system and its use. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current rejections are met by a combination of the prior art of O’Banion and newly added reference Jackson, as shown in the above rejections. 

Conclusion
Applicant's amendments incorporating newly added subject matter into the independent claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH